DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: POROUS SHEET OF CARBON NANOTUBES FORMED BY DECOMPOSING MICROORGANISMS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinds et al. “Aligned multiwalled carbon nanotube membranes”.
The reference shows a membrane or sheet of a matrix embedded with aligned porous nanotubes (See Fig. 1B). The film thickness is 5 micrometers. This includes the claimed range end point of “about 5 micrometers” since the pores run the entire depth of the film and are cylinders. The pore diameter is 7.5 nm within the PS film (Pg. 64, left column, first paragraph). The polystyrene is considered as the matrix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “Free-standing, hierarchically porous carbon nanotube….”, in view of Schunk  WO 03/042287.
	Regarding claim 11, the reference of Liu et al. teaches making a porous film made of carbon nanotubes (Abstract).  The reference mixes carbon nanotubes (CNTs) and polystyrene (PS) colloids as a pore forming material in water by stirring (Pg. #12034 left column last paragraph). 
The reference does not explicitly teach whether the nanotubes were also dispersed in a medium or matrix material before they were mixed. 
The reference further teaches forming a film (sheet) by removing any solvents or dispersion mediums by vacuum filtration (Pg. #12034 left column last paragraph). The PS particles are removed by annealing and leave behind tunnels (pores). (Pg. 12034, right column first paragraph).
	The difference between the invention of Liu et al. and that of claim 1 is that claim 1 requires the first material to be in a suspension and requires the use of microorganisms as the pore forming material as the reference uses polystyrene particles. 
WO’2287 teaches a method of producing a porous material from a mixture of microorganisms and a skeleton forming substance (Abstract). The microorganism functions as a template-former for the skeleton-forming substance. This process uses inexpensive and biodegradable products to make pore structures (Pg. 5 lines 25-33). The suspension of microorganisms in colloids is also taught (Pg. 10 lines 11-17). The pore-forming microorganism is removed to make the porous surface. This step is referred to as detemplating or calcining (Pg. 14 line 13). The reference provides either chemical or thermal treatments to remove the microorganism and thereby form the porous structure (Pg. 16 lines 2-7). The WO’2287 reference further teaches that the skeleton-forming material (matrix in which the pore-former is used) is a suspension or slurry (Pg. 7 lines 1-11). The suspension phase or other residues are later removed (Pg. 15 lines 26-29). The dispersion form is preferred for its fluidity where the components can be easily mixed/incorporated and results in a fluid composition (Pg. 11 lines 2-6). WO’2287 teaches thermal (firing/calcining) or chemical (solvent bath) treatment to remove the pore forming microorganism (Pg. 16 lines 1-8). The microorganisms when removed will create spaces by the cells of the microorganism in the matrix sheet. The pores in the matrix sheet will be where the microorganism sits and grows. Therefore, the location of the pores corresponds to the location of the microorganisms after the microorganisms are removed. The pores corresponding to the microorganisms would not be present in areas where there aren’t any microorganism cells. Furthermore, the porosity and pore shape being dependent on the microorganism shape and the microorganism concentration, are inherent features. The higher the amount of microorganisms used, the more pores there will be. Similarly, a smaller microorganism will occupy a smaller shape as compared to a larger microorganism. Therefore, the shape and porosity are inherently dependent on the microorganism species and concentration.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to substitute a microorganism as the pre-former, as taught by WO’2287, in the invention of Liu et al. One would be motivated to do so because microorganisms are inexpensive and the growth of the organism can be controlled by nutrient ratios, temperature and pressure. This in turn provides control over the pore size (See WO’2287, Pg. 9 lines 18-21). Additionally, it would have been obvious for a person or ordinary level of skill in the art to suspend the nanotubes of the Liu et al. reference as this would result in a mixed phase where all the components are incorporated in a fluid composition, as shown by WO’2287 (See Pg. 11 lines 2-6). Additionally, the reference of Liu et al. teaches that the pore former (polystyrene) would be removed to leave behind the cavities which make the porous surface (See Pg. 12034, left column, last paragraph). Substituting this with the microorganism pore former of the WO’2287 reference as shown above would result in this same effect. 
Regarding claim 13, Escherichia is taught (See WO’2287 Pg. 8, line 9).
Regarding claims 15 and 16, the WO’2287 teaches that the pore-former can be conditioned to produce a desired pore size (Pg. 12 lines 20-25). Parameters such as oxygen content, temperature and nutrient content can directly influence the microorganism growth and hence the pore size (Pg. 12. Line 20 – Pg. 13, line 28). The microorganisms grow in the matrix material (referred in the reference as skeleton-forming material). This creates voids or spaces on the matrix. The growth of the pore-former directly controls the size and distribution of these pores or voids. In the case of yeast, the nutrient mixture of carbohydrates can control growth (Pg. 9 lines 15-21). Therefore, the growth (i.e. dimension) of the microorganisms is a result effective variable and can be optimized without undue experimentation. 
Regarding claim 17, the WO’2287 reference further teaches that the skeleton-forming material (matrix in which the pore-former is used) is a suspension or slurry (Pg. 7 lines 1-11). The pore-forming microorganism is removed to make the porous surface. This step is referred to as detemplating or calcining (Pg. 14 line 13). The reference provides either chemical or thermal treatments to remove the microorganism and thereby form the porous structure (Pg. 16 lines 2-7). 
Regarding claim 18, the skeleton forming material (matrix material) can be dispersed in a slurry of ceramic materials or in the form of a colloidal dispersion (WO’2287 Pg. 7 lines 1-11). The yeast microorganism can be in a different material in the form of colloids such as polyethylene oxide or glycol (Pg. 10 lines 15-17).
The taught process, being the same as instantly claimed as explained above, would thus produce the instantly claimed product recited in claim 19.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “Free-standing, hierarchically porous carbon nanotube….”, in view of Schunk  WO 03/042287 as applied to claims 11, 13 and 15-19 above, and further in view of Kim et al. “Development of nanosilver and multi-walled carbon nanotube thin-film nanocomposite membrane…”. 
Regarding claim 12, the Liu reference does not teach a multiwalled carbon nanotube. The reference is silent on whether a single walled or multiwalled carbon nanotube is used. The reference only refers to the material as “CNTs” or carbon nanotubes as a genus. 
Kim teaches a making a support film layer of acid modified multi-walled carbon nanotubes for a nanocomposite (Abstract). The reference highlights the filtration properties of the MWNT films used with nanosilver in the thin film composite. Increased permeability and hydrophilicity were attributed to the diffusive effect of nanopores in the MWNTs (Abstract). The reference also teaches that during the method of making the MWNTs have a high surface area of 200m2/g and are suspended in DMF to prohibit aggregation (Pg. 38, right column, first para).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the MWNTs of Kim et al. in the method of making the porous film of Liu. One would be motivated to do so because of high surface area, high permeability and hydrophilicity properties of the MWNTs. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. “Free-standing, hierarchically porous carbon nanotube….”, in view of Schunk  WO 03/042287 as applied to claims 11, 13 and 15-19 above, and further in view of Jensvold et al. US 5163977.
WO’2287 teaches thermal (firing/calcining) or chemical bath treatment to remove the pore forming microorganism (Pg. 16 lines 1-8).
However, there is no teaching from WO’2287 to additionally use bleach as a means of decomposing microorganisms.
Jensvold et al. teaches a semi-permeable gas separation membrane containing a non-ionic surfactant and has improved resistance to thermal compaction (Abstract). The reference teaches an embodiment where at least one liquid quench zone and at least one liquid leach zone are used. In this embodiment, the liquid quench zone temperature and residence time should be sufficient to result in at least partial phase separation of the membrane within said liquid quench zone, and to allow at least a portion of a solvent to be removed from the membrane (Col. 17 lines 9-Col. 18 lines 7). The residence time in the liquid leach zone may be as long as the economics of the process permit, provided that no deleterious effects result from such residence times, such as, for example, damage to the membrane due to bacterial growth. Low levels of sterilizing agents such as bleach may be added to the storage liquid to prevent or inhibit bacterial growth. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use bleach as the chemical treatment to hinder the microorganisms for pore formation. One would be motivated to do so because bleach would be a functional equivalent for sterilizing yeast. This would remove or retard the yeast growth.


Related Art
Dorval et al. “Biotemplated Silica and Silicon Materials as Building Blocks for Micro- to Nanostructures” teaches a method of creating nanoscale feature on silicon via biotemplates (Abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736     


/STEVEN J BOS/           Primary Examiner, Art Unit 1736